Citation Nr: 1419174	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was remanded by the Board in June 2010, April 2011, and July 2012 for further development.

The Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2013.  A transcript of the hearing is included in the Virtual VA paperless claims processing system.

At the time of the June 2013 videoconference hearing, the Veteran testified that he did not currently have a representative, as he considered the representation of the California Department of Veterans Affairs revoked because he no longer lived there.  The Veteran proceeded with the hearing pro se.  In a March 2014 statement, the Veteran reported that the North Carolina Division of Veterans Affairs has been his representative since January 2013, and he included a copy of a January 2013 VA Form 21-22 appointing the representative.  The Veteran further stated that he wished for the Board to proceed with review of his appeal.

Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that degenerative joint disease of the cervical spine was disabling to a compensable degree within a year of separation from active duty, or that there is a nexus between the current diagnoses of degenerative joint disease and/or degenerative disc disease of the cervical spine and service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in January 2005 and October 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  These matters were further addressed at the June 2013 hearing.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, other lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  

The record shows that the Veteran receives benefits from the Social Security Administration (SSA).  See undated Veteran statement (received in September 2011).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In this instance, the Veteran does not indicate that the SSA records would be relevant to this claim of service connection for a neck disability, as his statements and the other evidence of record do not indicate the Veteran is receiving disability benefits from SSA.  See, e.g., February 2012 VA examination report (noting the Veteran is retired for the past 7 to 8 years).  The Board, therefore, concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the claim on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations in November 2006 and February 2012.  The examiners considered the Veteran's reports of a neck injury in service, complaints of pain in his neck, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the February 2012 examiner provided an opinion regarding the nature and etiology of the Veteran's neck disability with supporting rationale.  Given the foregoing, the Board finds the February 2012 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

In the June 2010 remand, the Board instructed the RO to afford the Veteran a new VA examination to determine the nature, extent, and etiology of his neck disability, because the November 2006 VA examiner's opinion that the etiology of the condition could not be reached without resorting to mere speculation did not adequately show all procurable and assembled data was fully considered.  The Veteran's claim was then to be readjudicated.  In June 2010, the Appeals Management Center (AMC) notified the Veteran by letter that he would be scheduled for a VA examination by the VA medical facility nearest to him.  The Veteran was scheduled for a VA examination in December 2010, but the Fayetteville, North Carolina VA Medical Center reported that the Veteran did not appear for the scheduled examination.  (The Board notes the Veteran testified at his June 2013 videoconference hearing that he missed scheduled hearings, etc. because at the time he was living on both coasts.)  The AMC issued a supplemental statement of the case in February 2011.

In the April 2011 remand, the Board instructed the RO to obtain any records concerning chiropractic or other treatment for the Veteran's neck disability.  If further treatment records were obtained, the Veteran was to be scheduled for a VA examination to determine the nature, extent, and etiology of the Veteran's neck disability.  The Board then instructed the RO to readjudicate the Veteran's claim.  In May 2011, the Veteran provided an Authorization and Consent to Release Information to VA for treatment records from Wilmington Health and Chico Chiropractic Center.  Accordingly, treatment records from Wilmington Health and Chico Chiropractic Center were obtained, and associated with the claims file.  As discussed above, the Veteran was afforded a VA examination in February 2012.  In March 2012, the AMC readjudicated the Veteran's claim, and issued a supplemental statement of the case.

In the July 2012 remand, the Board instructed the RO to schedule the Veteran for a hearing before the Board, as requested by the Veteran in his January 2008 substantive appeal, and a June 2012 letter.  As discussed above, the Veteran testified at a videoconference hearing before the undersigned in June 2013.

Given the association of the Veteran's identified private treatment records with the claims file, the February 2012 VA examination and report, the readjudication of the claim in March 2012, and the June 2013 videoconference hearing before the Board, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and organic neurological diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The U.S. Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), as an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Current diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine are of record.  See February 2012 VA examination report.

First, although arthritis is a chronic disease under 38 C.F.R. § 3.309(a), there is no x-ray evidence of arthritis of the cervical spine within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

Although the Veteran has not been shown to warrant a regulatory presumption of service connection under 38 C.F.R. § 3.309(a), it must still be determined whether service connection can be established on a direct basis.

The Veteran contends that his current neck disability was caused by his military service, in particular, an injury to his neck suffered during a diving accident while stationed in Germany.  The Veteran reported he was treated at a local Air Force base hospital.  See, e.g., June 2013 videoconference hearing testimony; November 2004 claim; November 2004 Veteran statement; May 2011 Veteran statement; undated Veteran statements.  A November 2004 lay statement from R.W. states that he served with the Veteran in Germany, and drove the Veteran to the Air Force base hospital after the diving injury.

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis for the Veteran's neck related to a diving accident.  In June 1960, the Veteran reported that he had fallen down stairs and complained of hurting his upper back.  At that time, an x-ray of the Veteran's cervical spine was negative.  At separation in July 1961, the Veteran denied any problems with his neck, and upon examination the examiner listed the Veteran's neck and spine as normal.

In 2006, the RO attempted to obtain any treatment records from the Air Force base hospital in Germany at which the Veteran reported he was treated for his neck injury.  The RO was unable to obtain any treatment records, and informed the Veteran of such in a May 2006 letter.  See May 2006 formal finding of unavailability.

The Board finds that even if an injury to the Veteran's neck occurred during active duty service, the preponderance of competent and credible evidence weighs against finding that such injury caused the Veteran's current neck disability.  

The first treatment and diagnosis of record regarding the Veteran's neck is by VA in February 2004.  See February 2004 Primary Care Note; February 2004 cervical spine x-ray report.  The Veteran's VA and private treatment records include the Veteran's complaints of neck pain and radicular symptoms, as well as his reports that he injured his neck in a diving accident in service.  See, e.g., March 2011 Wilmington Health treatment note; June 2008 Chico Chiropractic Center treatment notes; November 2006 VA Primary Care Note.  However, the treatment notes of record do not indicate that any of the Veteran's medical providers have opined that the Veteran's current neck disability is related to his military service, to include the reported diving accident and neck injury.

The Veteran testified at the June 2013 videoconference hearing that he first received treatment for his neck after service in 1963.  He also testified that in 1972 an x-ray was taken of his neck which noted his injury, and that he received treatment.  However, the Veteran testified that those treatment records were destroyed, or would be unavailable were VA to attempt to obtain them.  

The Veteran contends that after his diving accident and neck injury in service, he was paralyzed from the waist up, and was initially told by the medical professionals at the Air Force Base hospital that he would be that way for life.  The Veteran further states that one of the doctors performed "chiropractic moves" on him, and he was then able to move his upper body.  The Veteran states that this physician told him that he had a fracture in his neck, and it would cause him arthritis and trouble when he got to be about 55 or 60 years old.  The Veteran states that the doctor warned him not to tell anyone about his performing chiropractic moves, and that the physician would deny doing so, because the Army did not recognize chiropractors.  See, e.g., June 2013 videoconference hearing testimony; undated Veteran statement (received in March 2012).

The Veteran testified in his June 2013 videoconference hearing that he did not report his in-service neck injury to doctors or chiropractors during or since service because he was not supposed to talk to anyone about the incident, and many medical professionals would not want to work on him had he told them about the injury.  The Veteran also testified that he did not seek medical treatment for over 40 years for his neck because he had hot tubs and pools to keep his neck and back going.  The Veteran has also indicated that he could not afford medical treatment during this time.  See May 2011 Veteran statement.  The Veteran further testified that he went to VA when he turned 60 and his neck was severely impacted, because the Air Force doctor had told him he would likely have arthritis from the injury around age 60.  

Upon VA examination in November 2006, the VA examiner noted the Veteran's reported diving injury to his neck in service, as well as the chiropractic treatment by the Air Force physician.  She also noted the Veteran's complaints of neck pain since service, as well as the Veteran's reports as to why he had not received treatment after service, as discussed above.  A physical examination was performed, and the examiner noted June 2006 cervical spine x-rays showing multilevel degenerative disc and joint changes.  The November 2006 VA examiner diagnosed multilevel degenerative disc disease of the cervical spine, and opined that she could not offer any opinion as to the etiology of the condition as it would be mere speculation because of the lack of objective evidence of the diving injury in service, as well as of medical attention to tie the injury with the current condition.  The examiner also opined that the Veteran's current neck disability is not related to the Veteran's neck injury in service due to a fall down stairs, as the Veteran did not recall that injury causing residual spine pain.

Upon VA examination in February 2012, the VA examiner again noted the Veteran's reported diving injury to his neck in service, as well as the chiropractic treatment by the Air Force physician as "fixing" the problem.  The examiner noted the Veteran's report that he was not seen again for this problem in the service, but according to the Veteran was next seen in 2001.  A physical examination was performed, and the examiner noted x-rays and an MRI of the cervical spine from 2006, showing degenerative disc and degenerative joint disease of the lumbar spine.  The February 2012 VA examiner opined that it was less likely than not that the Veteran's current neck disability is due to his military service, because of the lack of documentation of a neck injury in the Veteran's service treatment records, no evidence of chronicity of the in-service neck injury, and the lack of continuity of care for the cervical spine injury in the years proximal to the Veteran's military service.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserted his belief that his neck disability is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms associated with his neck, such as pain and difficulty with movement, the diagnosis of his neck disability (in this case degenerative joint disease and degenerative disc disease) requires sufficient education, training, or experience to offer a medical diagnosis.  For this reason, his neck disability is not a simple medical condition capable of lay diagnosis and the Veteran is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the neck disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current neck disability and the Veteran's active duty service, to include a diving accident, except for the Veteran's own bare statements that are not competent for reasons stated herein.  In fact, the only medical opinions addressing the etiology of the neck disability weigh against the claim.  

As the preponderance of the competent and credible evidence weighs against finding a causal relationship between the Veteran's current neck disability and a neck injury incurred or aggravated during service, service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a neck disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a neck disability is denied.





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


